                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                   :
                                            :
                      Plaintiff             :              3:19-MJ-24
              :
              v.                            :
                                            :
Corbin Kauffman,                            :              (MEHALCHICK, M.J.)
                                            :
                      Defendant             :
                                            :

                                           ORDER

       AND NOW, this 4th day of April, 2019, upon the joint motion to continue the

preliminary exam, placed on the record at the detention hearing today, the Court finds that

the ends of justice will be served by affording the parties a brief period of time to conclude

their discussions which seek to resolve certain issues in this case. The Court further finds that

such a continuance outweighs the best interests of the public and the Defendant in a speedy

trial and that it should be excluded under the Speedy Trial Act. For these reasons, it is hereby

ORDERED as follows:

       1. The parties’ Joint Motion for Excludable Time Pursuant to the Speedy Trial Act is

           hereby GRANTED.

       2. A thirty (30) day period will be excluded under the Speedy Trial Act, Title 18

           United States Code, Section 3161(h)(7)(A) to allow the parties to conclude their

           discussions which seek to resolve the issues in the case.
3. The preliminary examination scheduled for Wednesday, April 10, 2019, is hereby

   continued and rescheduled for Friday, May 03, 2019at 10:00 AM in Courtroom

   No. 6, William J. Nealon Federal Building, 235 North Washington Ave., Scranton,

   Pennsylvania.



                                 BY THE COURT:

                                 s/Karoline Mehalchick
                                 KAROLINE MEHALCHICK
                                 United States Magistrate Judge




                                    2
